DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/10/2022 has been entered.
 Previous Rejections
Applicant’s arguments, filed 08/10/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Claims 1-13, 15-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ostrow et al (US 2019/0091213 A1).
Ostrow disclosed [abstract] an ophthalmic composition including a low concentration of an ophthalmic agent (atropine disclosed at [claim 22]) and water [claim 21; aqueous solutions (60 % or less H2O and 0 %, or essentially free of, D2O) disclosed at [0027 and 0058]. The composition was storage stable for up to about 5 years [0010 and 0011], comprising less than 0.1 % of major degradation (e.g., tropic acid, at [0016])  after extended periods (at least 2 months, at [0101]) of time, under storage conditions of 25 ºC and 60 % relative humidity [0012-13, 16, 0102-0103]. Ostrow’s formulations comprised ingredients at a concentration of [0284] from about 0.1 mM and about 100 mM. The formulations further comprised [0126] a combination of buffering agents, including [0129] sodium dihydrogen phosphate (e.g., monobasic sodium phosphate) and disodium hydrogen phosphate (e.g., dibasic sodium phosphate), and pharmaceutically acceptable salts [0018, 48, 136, 210-211].
The amount of the active (e.g., atropine) was from about 0.001-weight percentage to about 0.05-weight percentage [claims 21-22]. Preservatives were taught, though not required, and when included, were present at 0.0001 % to 1 % [0145]. Additionally, tonicity agents (e.g., mannitol) and viscosity-enhancing agents were taught (e.g., cellulose polymers, e.g., hydroxypropylcellulose) [Table 1; 0026, 0051, 0285]. Ostrow taught a pH of 3.8 to 7.5 [claim 21].
The instant claim 1 recites less than 50 mM buffer; atropine at 0.05 % or less; not more than 0.01 % preservative; a pH of 5.0 to 6.0.
Clam 6 recites atropine at 0.01 % or less.
Claim 7 recites atropine at 0.01-0.02 %.
Claim 8 recites atropine at 0.001-0.01 %.
Claim 11 recites buffer at 0-20 mM.
Ostrow taught ingredients at a concentration of [0284] from about 0.1 mM and about 100 mM. The amount of the atropine was from about 0.001-weight percentage to about 0.05-weight percentage [claims 21-22]. Preservatives were taught, though not required, and when included, were present at 0.0001 % to 1 % [0145]. The composition was storage stable for up to about 5 years [0010 and 0011], comprising less than 0.1 % of major degradation after extended periods (at least 2 months, at [0101]) of time under storage conditions of 25 ºC and 60 % relative humidity [0012-13, 16, 0102-0103]. Ostrow taught a pH of 3.8 to 7.5 [claim 21].
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 
Further, regarding claim 1, the instant claim is rendered prima facie obvious over the teachings of Ostrow, because it is prima facie obvious to combine prior art elements
(e.g., aqueous solution of atropine) according to known methods, to yield predictable results (e.g., an ophthalmic composition). In the instant case, all the claimed elements (e.g., atropine, aqueous solution, buffer, viscosity modifier) were known in the prior art (e.g., Ostrow), and one skilled in the art could have combined the elements as claimed, by known methods, with no change in their respective functions (e.g., ophthalmic compositions comprising low concentrations of a muscarinic antagonist (atropine) and water at a pH of 3.8 to 7.5 taught [at claim 21; 0017], where atropine was taught [0076, 0081] to prevent or arrest myopia; the stability of the formulations [0174] and storage conditions were taught [0011-0016], where the formulations provided dose-to-dose uniform concentrations [0196-198]). The combination yielded nothing more than predictable results (e.g., an ophthalmic composition) to one of ordinary skill in the art. MPEP 2143.A.
Ostrow reads on claims 1-2, 4, 6-8, 10-11 and 16.
Claim 3 is rendered prima facie obvious because Ostrow taught glycerin (e.g. glycerol) [0210].
Claim 5 recites 260-340 mOsm/kg. Ostrow taught an osmolality of 100-1000 mOsm/kg [0209]. A prima facie case of obviousness exists because of overlap, as discussed above.
Claim 9 is rendered prima facie obvious because Ostrow taught atropine sulfate [claim 22].
Claims 12 and 19 are rendered prima facie obvious because Ostrow taught a pH of 3.8 to 7.5 [claim 21].
Claim 12 recites a pH of 5.5-6.0. 
Claim 19 recites a pH of 5.3-6.2.
Ostrow taught a pH of 3.8 to 7.5 [claim 21]. A prima facie case of obviousness exists because of overlap, as discussed above.
Claims 13 and 15 are rendered prima facie obvious because Ostrow taught a chelator (e.g., EDTA disclosed at [0170 and at claim 31]).

Response to Arguments
Applicant's arguments filed 08/10/2022 have been fully considered but they are not persuasive. The Declaration (Dr. Gukasyan) under 37 CFR 1.132 has been fully considered, but it is not persuasive.
The Declarant/Applicant argued that the skilled artisan would expect that atropine is readily degraded at a pH of between 5.0 and 6.0 and higher; Ostrow teaches that the chemical stability of atropine is improved by the use of D2O in place of H2O; Ostrow does not give any indication how atropine can be stabilized at low concentrations in the absence of D2O; the skilled artisan would have no expectation of success that the chemical stability of atropine at a low concentration could be improved in aqueous solutions at a pH of 5-6.
The Examiner disagrees. Ostrow teaches that [0041-0042], in some embodiments, the composition comprises at least about 99 % of the active (e.g., muscarinic antagonist – atropine) based on initial concentration after extended storage; in some embodiments, the ophthalmic composition had a pH of less than about 6.2, 6.1, 6, 5.9, 5.8, 5.2 after extended storage. The teachings of Ostrow are not excluded by the claims.

In response to the Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See MPEP 2145.

Applicant argued that Ostrow’s Figures (Figs. 1-2, 8-9, 11) do not indicate stable aqueous formulations.
The Examiner maintains (see the 04/26/2022 Final Office Action) that Ostrow is not limited to the Examples cited by the Applicant.

Applicant argued that Ostrow does not teach a predictable use of prior art elements according to their established functions; Ostrow does not provide the skilled artisan with a reasonable expectation of success, in arriving at the claimed invention.
The Examiner disagrees. It is prima facie obvious to combine prior art elements (e.g., aqueous solution of atropine) according to known methods, to yield predictable results (e.g., an ophthalmic composition). In the instant case, all the claimed elements (e.g., atropine, aqueous solution, buffer, viscosity modifier) were known in the prior art (e.g., Ostrow), and one skilled in the art could have combined the elements as claimed by known methods, with no change in their respective functions (e.g., ophthalmic compositions comprising low concentrations of a muscarinic antagonist (atropine) and water at a pH of 3.8 to 7.5 taught [at claim 21; 0017], where atropine was taught [0076, 0081] to prevent or arrest myopia; the stability of the formulations [0174] and storage conditions were taught [0011-0016], where the formulations provided dose-to-dose uniform concentrations [0196-198]). The combination yielded nothing more than predictable results (e.g., an ophthalmic composition) to one of ordinary skill in the art. MPEP 2143.A.

Applicant cited Ostrow [0170, 0174, 0219-0226] to argue that Ostrow does not clearly establish increasing storage stability. Applicant argued that Ostrow did not produce a storage stable aqueous formulation.
The Examiner disagrees. Regarding storage stability, the Examiner responds that the claims are drawn to equal or less than 0.35 % tropic acid degradants after two months, at 25 º C and 60 % relative humidity. Ostrow meets the claim limitations, where Ostrow taught less than 0.3 % of major degradants [0016]; aqueous solutions [0017]; 60 % relative humidity [0013]; storage temperatures of about 25 º C [0012]; and, extended (2 months) storage conditions [0011].

Applicant requested allowance of all pending claims, to which the Examiner responds that patentable subject matter has not been presently identified. No claims are allowed. The Obviousness rejections are currently maintained.

2. Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ostrow et al (US 2019/0091213 A1), in view of Graham et al (US 2003/0129083 A1).
The 35 U.S.C. 103 rejection over Ostrow was previously discussed.
Although Ostrow taught chelating agents (as discussed), Ostrow was silent the instantly claimed amounts (e.g., between 0.008 and 0.012 %).
However, Graham taught that reduced amounts of chelating components (e.g., at 0.02 % or less) are effective in providing the desired chelating functions while, at the same time, are better tolerated in the eye, thereby reducing the risk of user discomfort and/or ocular irritation [0015].
It would have been prima facie obvious to one of ordinary skill in the art to include, within Ostrow, the chelating agent at 0.02 % or less, as taught by Graham. An ordinarily skilled artisan would have been so motivated, because reduced amounts of chelating components (e.g., at 0.02 % or less) are effective in providing the desired chelating functions while, at the same time, are better tolerated in the eye, thereby reducing the risk of user discomfort and/or ocular irritation [Graham, 0015].
The instant claim 14 recites between 0.008 and 0.012 % chelator.
The instant claim 20 recites atropine at 0.001-0.01 %; chelator between 0.008 and 0.012 % and a pH of 5.3-6.2. 
Graham taught a chelator at 0.02 % or less. Ostrow taught atropine at from about 0.001-weight percentage to about 0.05-weight percentage [claims 21-22], and a pH of 3.8 to 7.5 [claim 21]. A prima facie case of obviousness exists because of overlap, as discussed above.

Response to Arguments
Applicant's arguments filed 08/10/2022 have been fully considered but they are not persuasive. 
Applicant argued that Graham does not remedy the defects of Ostrow, to which the Examiner disagrees. Ostrow is not considered deficient (see the above rejection and arguments over Ostrow).

3. Claims 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ostrow et al (US 2019/0091213 Al), in view of Graham et al (US 2003/0129083 A1) and further in view of Bhagat et al (USP 5,460,834 A).
The 35 U.S.C. 103 rejection over Ostrow was previously discussed.
Additionally, Ostrow generally taught cellulose-based polymers as viscosity enhancing agents, mono- and dibasic sodium phosphate, pH of 3.8 to 7.5 and atropine at 0.001-0.05 %, each as discussed above. Ostrow taught viscosity from about 10 to about 50,000 cps [0202]. Graham taught a chelator at 0.02 % or less, as discussed.
Ostrow was silent the amount of the cellulose polymers, as recited in claims 17 and 21.
However, Bhagat taught that cellulosic polymers exhibit viscoelastic properties when present, in ophthalmic compositions [col 1, line 17], at between about 0.05 and about 5.0 % [col 3, lines 26-39].
Since Ostrow taught cellulose-based polymers as viscosity-enhancing agents, it would have been prima facie obvious to include the said polymers within Ostrow at 0.05 to 5.0 %, as taught by Bhagat. An ordinarily skilled artisan would have been so motivated because at 0.05 to 5.0 %, cellulosic polymers exhibit viscoelastic properties in ophthalmic compositions [Bhagat; col 1, line 17 and at col 3, lines 26-39].
The instant claim 17 recites between 0.4 and 0.6 % viscosity modifier.
The instant claim 21 recites a chelator at between 0.008 and 0.012 %; pH of 5.3-6.2; osmolality of 260-340 mOsm/kg and viscosity modifier at between 0.4 and 0.6 %.
Graham taught a chelator at 0.02 % or less. Ostrow taught a pH of 3.8 to 7.5 and atropine at 0.001-0.05 %. Ostrow taught viscosity from about 10 to about 50,000 cps. Bhagat taught 0.05 to 5.0 % cellulosic polymers. 
A prima facie case of obviousness exists because of overlap, as discussed.
Response to Arguments
Applicant's arguments filed 08/10/2022 have been fully considered but they are not persuasive. 
Applicant argued that Graham and Bhagat do not remedy the defects of Ostrow, to which the Examiner disagrees. Ostrow is not considered deficient (see the above rejection and arguments over Ostrow).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELESTE A RONEY/Primary Examiner, Art Unit 1612